Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2020, 11/16/2020, 12/24/2020, 4/12/2021 and 1/5/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving, over one or more networks, utilization data from the requesting users of a transport service; processing the utilization data to identify a plurality of the requesting users being transported by a third-party transit means to an arrival location of the third- party transit means; for each of the plurality of requesting users, determining a 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer components under certain methods of organizing human activity (under sales and business relations). That is, other than reciting “processors” and “memory” nothing in the claim element precludes the steps from practically being performed by a human using generic computer component. For example, “receive”, “process”, “determine”, and “transmit” in the context of this claim encompasses the user to manually determine a set of users arriving in an airport and transmitting requests for transporting users from the airport to a destination by using ground transportation means. 
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements- a “processor”, “a memory device”, “computing device”, “interface” and a “non-transitory computer readable medium” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 8 and 15 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-7, 9-14 and 16-20, further describe the identified abstract idea. In addition, the limitations of claims 3, 5-7, 10, 12-14, 17 and 19-20 define how the transportation of users is determined which further describes the abstract idea. The generic computer component of claims 2, 4, 9, 11, 16 and 18-20 (computing device and database) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe (U.S. Patent Application Publication No. 2015/0371157) 

As to claims 1, 8 and 15, Jaffe teaches a computing system, a non-transitory computer readable medium and a method comprising:
receiving, over one or more networks, utilization data from computing devices of the requesting users of a transport service; (para 10, 23, show that the system receives data with respect to users arriving at an airport and requesting transportation)

determining a destination requiring additional transport from the arrival location of the third-party transit means; (para 10, 23, 30 and 33)
based on the destination of each of requesting user, transmitting, over the one or more networks, a set of transport facilitation requests to computing devices of a selected set of transport providers to facilitate transport for the requesting user at the arrival location of the third-party transit means. (abstract and para 10, 65 and 68, show upon arrival of the user to the airport (i.e. third-party transit means) the system recommends transportation service to the user and notifies drivers accordingly). 
Jaffe does not teach a plurality of users and destination of a plurality requesting users. 
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to duplicate the steps of claims 1, 8 and 15 for a plurality of requesting users instead of a requesting user as a design choice (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP 2144.04 [R-08.2017] “Duplication of parts”) Motivation to do so would achieve the same end result which is determining transportation requests for a plurality of users. 
As to claims 2, 9 and 16, Jaffe teaches all the limitations of claims 1, 8 and 15 as discussed above.
Jaffe further teaches:

As to claims 3, 10 and 17, Jaffe teaches all the limitations of claims 1, 8 and 15 as discussed above.
Jaffe further teaches:
wherein the executed instructions cause the computing system to process the utilization data from each respective user by determining an intent of the respective user, based on the utilization data, to travel to the destination of the respective user. (para 10 and 23)
As to claims 4, 11 and 18, Jaffe teaches all the limitations of claims 3, 10 and 17 as discussed above.
Jaffe further teaches:
a database storing a user profile of each respective user, the user profile indicating historical utilization information corresponding to the historical usage of the transport service by the respective user; (para 25-27, show that the users profile comprises historical data for trips previously taken by a user) 
wherein the executed instructions cause the computing system to further determine the intent of the respective user to travel to the destination of the respective user by performing lookup of the historical utilization information in the user profile of the respective user. (para 31, 39 and 43, show that the user’s 
 As to claims 5, 12 and 19, Jaffe teaches all the limitations of claims 1, 8 and 15 as discussed above.
Jaffe further teaches:
wherein the executed instructions further cause the computing system to: determine, for a first user of the plurality of requesting users, a multi-modal transport plan to transport the first user from the arrival location of the third-party transit means to the destination of the first user;  (para 10 and 23)
wherein the set of transport facilitation requests enable one or more of the selected set of the transport providers to facilitate the multi-modal transport plan for the first user from the arrival location of the third-party transit means to the destination of the first user.(para 10, 23, 74 and fig. 6)
As to claims 6, 13 and 20, Jaffe teaches all the limitations of claims 5, 12 and 19 as discussed above. 
Jaffe further teaches:
wherein the multi-modal transport plan comprises multiple means of transport arranged for the first user from the arrival location to the destination of the first user, the multiple means of transport comprising a plurality of: a human-driven rideshare vehicle, a shared bicycle, a shared scooter, or an autonomously-driven vehicle.(para 33 and 34, the transportation service is recommended using a ground vehicle (i.e. human driven rideshare vehicle)) 
As to claims 7 and 14, Jaffe teaches all the limitations of claims 1 and 8 as discussed above.
Jaffe further teaches:
wherein the transit means comprises one of a train, a ferry, an airplane, or a bus. (para 10)

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ZEINA ELCHANTI/Examiner, Art Unit 3628